NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0864n.06

                                             No. 12-4559                                    FILED
                                                                                      Oct 03, 2013
                           UNITED STATES COURT OF APPEALS                        DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT


JEFFERY J. BECKER, D.D.S.; and JEFFERY J.                   )        ON PETITION FOR REVIEW
BECKER, D.D.S., AFFORDABLE CARE,                            )        OF FINAL DECISION OF
                                                            )        DRUG ENFORCEMENT
        Petitioners,                                        )        ADMINISTRATION
                                                            )
v.                                                          )
                                                            )
DRUG ENFORCEMENT ADMINISTRATION,                            )                   OPINION
                                                            )
        Respondent.                                         )
                                                            )




        BEFORE: MERRITT, GIBBONS and McKEAGUE, Circuit Judges.

        McKEAGUE, Circuit Judge. This case presents a petition for judicial review of a final

decision of the Deputy Administrator of the Drug Enforcement Administration (DEA). The decision

revoked Certificates of Registration that authorized Jeffery J. Becker, D.D.S., to distribute controlled

substances in the course of his practice of periodontic dentistry at locations in Norwalk, Ohio, and

Milwaukee, Wisconsin. The decision is based on findings that Becker violated regulations

establishing registration, record-keeping and secure-storage requirements relating to the dispensing

of controlled substances at an unregistered location in Avon, Ohio. Becker contends essentially that

his violations, to the extent they are established by substantial evidence at all, are technical and

minor and do not warrant the severe penalty of revocation. For the reasons that follow, we hold that
No. 12-4559
Becker v. DEA

the Deputy Administrator’s findings are supported by substantial evidence and the sanction imposed

is not arbitrary, capricious, an abuse of discretion or otherwise not in accordance with law. We

therefore deny the petition for review.

                                                 I

       The Deputy Administrator’s Final Order is dated November 16, 2012 and was effective

January 4, 2013. Jeffery J. Becker, D.D.S., and Jeffery J. Becker, D.D.S., Affordable Care Decision

and Order, 77 Fed. Reg. 72387 (Dec. 5, 2012). It is based substantially on the Recommended

Decision of Chief Administrative Law Judge John J. Mulrooney II, issued on December 21, 2011,

following an administrative hearing conducted on November 8-9, 2011.            In reviewing the

Recommended Decision, the Deputy Administrator considered Becker’s four Exceptions and found

one to have merit.

       The Deputy Administrator adopted the ALJ’s recommended findings that:

       (1) Becker maintained a dental practice in Avon, Ohio, where controlled substances were

maintained and dispensed without obtaining a Drug Enforcement Administration Certificate of

Registration, in violation of 21 U.S.C. § 822(e) and 21 C.F.R. § 1301.12;

       (2) Becker’s continued administering of controlled substances at the Avon location after

having received notice this was in violation of the registration requirement justified finding the

violation “flagrant;”

       (3) Becker maintained controlled substances at the Avon location in an unsecured area, in

violation of 21 C.F.R. § 1301.75(b); and



                                               -2-
No. 12-4559
Becker v. DEA

       (4) Becker’s records of controlled substances administered to patients were either incomplete

or erroneous and therefore unreliable.1

       Further, the Deputy Administrator adopted the ALJ’s conclusion that the above violations

made out a prima facie showing that Becker’s continued registration would be inconsistent with the

public interest under the factors set forth at 21 U.S.C. § 823(f). Finding that Becker had failed to

rebut the prima facie case by demonstrating acceptance of responsibility for his misconduct and

implementation of appropriate corrective measures, the Deputy Administrator adopted the

recommendation to revoke his existing registrations for the Norwalk and Milwaukee locations and

deny any pending renewal application.

       In his petition for review, Becker contends the findings that he violated the secure-storage

and record-keeping requirements are not supported by substantial evidence. He also contends the

Deputy Administrator acted arbitrarily and capriciously and abused her discretion in concluding that

his registration was so inconsistent with the public interest as to warrant revocation.

                                                 II

       The Deputy Administrator’s factual findings are conclusive if they are supported by

substantial evidence. 21 U.S.C. § 877; see also Volkman v. DEA, 567 F.3d 215, 219 (6th Cir. 2009).

To satisfy this standard, the evidence supporting a finding must be more than a scintilla and must

do more than create a suspicion of the fact found to exist. Hoxie v. DEA, 419 F.3d 477, 482 (6th Cir.



       1
        The Deputy Administrator refrained from adopting the ALJ’s finding that Becker disposed
of controlled substances improperly, in violation of 21 C.F.R. § 1307.21, concluding the regulation
is vague and failed to give fair notice of prohibited conduct. Becker, 77 Fed. Reg. at 72391.

                                                -3-
No. 12-4559
Becker v. DEA

2005). Applying this standard, we have no difficulty concluding that the Deputy Administrator’s

fact-findings are sufficiently supported by the record.

       We acknowledge, as did the Deputy Administrator, that the deficiencies in Becker’s

controlled substances storage practices found to exist in Avon have been corrected. For this reason,

the finding of past storage deficiencies played little or no role in the disciplinary decision. Becker,

77 Fed. Reg. at 72388, 72391.

       Further, we note that although the Deputy Administrator alluded to Becker’s record-keeping

deficiencies in explaining her decision to adopt the recommended discipline, id. at 72391, the ALJ’s

recommended decision does not include an explicit finding of a record-keeping violation, see id. at

72407-08. Rather, the ALJ observed that Becker’s records were incomplete and failed to reliably

account for the high levels of controlled substance medications reportedly administered at the Avon

location. Id. at 72406. The ALJ considered this relevant to his assessment of whether continued

registration would be inconsistent with the public interest under 21 U.S.C. § 823(f). In particular,

the ALJ noted that questions arising from the records led to testimony by Becker that was lacking

in candor and credibility, id. at 72399-72401, reflecting adversely on his entitlement to continued

registration. Likewise, the Deputy Administrator considered Becker’s failure to remedy the manifest

record-keeping deficiencies as relevant to whether the recommended revocation was “arbitrary,

capricious and unsupported by law.” Id. at 72391. In other words, the record-keeping deficiencies

are significant not as a “rules violation” per se, but as part of the totality of circumstances

contributing to the decision to revoke Becker’s registrations, which we review below.



                                                 -4-
No. 12-4559
Becker v. DEA

                                                 III

       Becker contends the Deputy Administrator acted arbitrarily and capriciously and abused her

discretion by imposing such a harsh penalty. Under the Administrative Procedure Act, 5 U.S.C. §

706(2)(a), the Deputy Administrator’s choice of sanction is entitled to substantial deference.

MacKay v. DEA, 664 F.3d 808, 820 (10th Cir. 2011). The decision to revoke a certificate of

registration will be upheld unless it is shown to be “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” Id. (quoting 5 U.S.C. § 706(2)(A)); Volkman, 567 F.3d at

219-20 (same). As long as the record reflects “a rational connection between the facts found and the

choice made,” the decision will be sustained. Volkman, 567 F.3d at 220.

       Here, the Deputy Administrator’s decision was premised first on the finding that Becker

engaged in misconduct that rendered his registration inconsistent with the public interest under 21

U.S.C. § 824(a)(4). The government had the burden of proving such misconduct. 21 C.F.R. §

1301.44(e). In evaluating the government’s showing under the five factors delineated at 21 U.S.C.

§ 823(f), the Deputy Administrator was not required to make explicit findings regarding all five

factors and had the prerogative to give each factor the weight deemed appropriate. Hoxie, 419 F.3d

at 482; Medicine Shoppe-Jonesborough v. DEA, 300 F. App’x 409, 411 (6th Cir. 2008). Here, the

Deputy Administrator’s decision, adopting the ALJ’s recommendation, rested primarily on two of

the five factors. Weighing in favor of revocation, according to the ALJ, were Becker’s experience

of dispensing controlled substances at an unregistered location, see 21 U.S.C. § 823(f)(2), and his

noncompliance with the federal law requirement that the Avon office be registered, see 21 U.S.C.

§ 823(f)(4).

                                                 -5-
No. 12-4559
Becker v. DEA

       It was undisputed that Becker maintained an unregistered dental office in Avon and

continued administering controlled substances there long after having been given notice of the

violation and, in fact, right up to the time of the administrative hearing in November 2011. The ALJ

found this latter fact particularly troubling. The ALJ noted that the separate-registration requirement

is an essential component in the DEA’s efforts to prevent unauthorized diversion of controlled

substances. Becker, 77 Fed. Reg. at 72405; see also Volkman, 567 F.3d at 221-22. The ALJ did not

take lightly Becker’s acknowledgment that he continued dispensing controlled substances without

applying for registration of the Avon office.

       The ALJ noted that evidence of a registrant’s persistent misconduct or attempts to circumvent

requirements after being put on notice enhances the government’s case. Becker, 77 Fed. Reg. at

72404. Despite Becker’s “undeniably impressive” professional history, the ALJ rejected Becker’s

argument that his continued wrongdoing was based on a misunderstanding of the separate-

registration requirement. The ALJ observed that Becker “as a DEA registrant is responsible for

understanding his obligations under the clear language of the relevant regulations.” Id. at 72405.

He noted that a registrant’s minimizing, or failure to acknowledge the wrongfulness, of past

misconduct could be a predictor of future performance. Id. at 72402, n. 73. The ALJ reasoned that

“a transgression can only be rationally styled as an aberration when it is acknowledged by the actor

as a transgression for which remorse is demonstrated.” Id. at 72404. By “doggedly refus[ing] to

bring himself into compliance,” Becker was deemed to be in “flagrant violation.” Id. at 72405.

       The Deputy Administrator adopted the ALJ’s assessment, also rejecting Becker’s argument

that the language of the governing regulations is ambiguous and not clearly understood among

                                                 -6-
No. 12-4559
Becker v. DEA

practitioners. The Deputy Administrator’s explanation of the plain meaning of the language, id. at

72387-88 (discussing 21 U.S.C. § 822(e) and 21 C.F.R. § 1301.12), is not irrational or contrary to

law. See Medicine Shoppe, 300 F. App’x at 412 (DEA’s interpretation of its own regulation

recognized as controlling unless plainly erroneous or inconsistent with the regulation). We have no

occasion to disturb her determination that Becker’s claim of reasonable confusion or mistake was

not credible.2

        The government having thus established a prima facie case of misconduct rendering

continued registration inconsistent with the public interest, the burden shifted to Becker to rebut this

showing by presenting sufficient mitigating evidence to demonstrate he could be entrusted with the

responsibility commensurate with registration. Id. at 72402. This burden required Becker to accept

responsibility for the established misconduct and demonstrate what corrective measures had been

undertaken to prevent reoccurrence. Id.

        The ALJ, who conducted the two-day administrative hearing and heard Becker’s testimony

firsthand, was clearly not satisfied that Becker carried this burden. Again, the ALJ focused on

Becker’s continued dispensing of controlled substances at an unregistered location after being put

on notice that this was a violation. But even more importantly, the ALJ emphasized Becker’s

attitude:

        [Becker’s] repeated and continuing violations in the face of—and even motivated
        by—his disagreement with his obligations as a registrant, undermine the confidence


        2
        We note that Becker’s misunderstanding of the regulations found some support in the
testimony of the government’s own expert. This would seem to mitigate Becker’s culpability and
be relevant to the penalty imposed, considered below.

                                                 -7-
No. 12-4559
Becker v. DEA

         that can be placed in him to execute his responsibilities in compliance with the law.

Id. at 72408. The ALJ recognized that these problems were easily correctable, but was troubled by

Becker’s stubbornness:

         The present record does not present transgressions on a level that could not have been
         overcome by a credible and persuasive acceptance of responsibility coupled with a
         cogent plan for coming into compliance and avoiding future violations; but inasmuch
         as neither demonstration was convincingly offered by [Becker], under current Agency
         precedent, he cannot prevail.

Id. The ALJ thus recommended revocation.

         The Deputy Administrator gave short shrift to Becker’s objection that this sanction was

arbitrary and capricious:

         [T]o this day, [Becker] does not accept responsibility for his violations of the
         registration requirement; instead, he argues—notwithstanding that the Agency’s
         regulation is clear on its face—that because others violate the same regulation, his
         violations should be excused.

Id. at 72391. The Deputy Administrator rejected Becker’s argument that revocation under such

circumstances was unfair as a significant departure from prior Agency precedent, citing Daniel

Koller, 71 Fed. Reg. 66975 (2006). In Koller, registration was denied in part because the applicant’s

statements reflected “a stunning disregard for the requirements of the Federal law” and failed to

assure the Deputy Administrator that past violations would not be repeated in the future. Id. at

66983.

         Becker continues to insist that revocation is unwarranted. He argues that his understanding

of the separate-registration requirement was not totally unsupported or unreasonable. He maintains




                                                 -8-
No. 12-4559
Becker v. DEA

that revocation is disproportionately harsh in light of the nature of his infractions and in comparison

with other decisions by the Deputy Administrator.

       None of these arguments is meritless. Yet, none of them addresses the gravamen of the

Deputy Administrator’s manifest concern.               Even though the ALJ’s recommended

decision—thoroughly analyzing the record under the governing standards and explaining the

recommendation to revoke—had issued eleven months earlier, as of the date of the Deputy

Administrator’s decision, Becker still had not accepted responsibility for wrongdoing. And

apparently, Becker still has not applied for registration for the Avon office. Instead, his briefing

continues to smack of the same defensiveness that so troubled the ALJ and the Deputy

Administrator.

       Becker acknowledges in his reply brief that he has become defensive in reaction to prior

investigations and has been loath to be seen as admitting guilt by “rolling over.” He contends it is

not reasonable to ask him “to ‘fall on his sword’ before knowing the validity of the charges against

him and what discipline he faces.” Yet, it has been almost two years since Becker received the

ALJ’s recommended decision. Since then, he has had notice that the very official who recommended

revocation believed he could overcome the cited violations by simply accepting responsibility,

applying for registration of the Avon office, and showing commitment to tightening-up controlled

substances storage and record-keeping procedures.

       Becker professes a willingness “to institute whatever procedures the DEA imposes as a

condition of his registration,” but his erstwhile failure to take the recommended action speaks louder

than words. Even though the recommended corrective action requires nothing more than simple

                                                 -9-
No. 12-4559
Becker v. DEA

compliance with the prerequisites of registration—hardly demanding that he “fall on his

sword”—Becker insists on challenging the DEA’s authority to the full extent of the law. He is

within his rights to do so, of course, but he assumes the very real risk that his resistance to such

simple requirements will be perceived as contumaciousness and disregard for the law.

       We have previously recognized that a registrant’s acceptance of responsibility and

cooperation are legitimate and important considerations in the Deputy Administrator’s exercise of

discretion. In Hoxie, 419 F.3d at 483-84, we denied a petition for review where a physician’s

registration was revoked for lack of candor, forthrightness and cooperation. See also Medicine

Shoppe-Jonesborough, 300 F. App’x at 413-14 (upholding revocation and noting that registrant had

undermined its own showing of trustworthiness by denying wrongdoing instead of owning up to

mistakes and making amends); MacKay, 664 F.3d at 820-22 (noting that physician’s failure to admit

fault, accept responsibility, and reform his habits justified revocation).

       We acknowledge that revocation is a harsh sanction. Suspension pending compliance would

seem to have been a reasonable alternative. Yet, considering the substantial deference owed to the

Deputy Administrator’s choice of sanction, we cannot hold that revocation has been shown to be

arbitrary, capricious, an abuse of discretion or otherwise not in accordance with law.




                                                - 10 -
No. 12-4559
Becker v. DEA

                                              IV

       Accordingly, the petition for review is DENIED.3




       3
         As have other courts when faced with similarly severe penalties, we recognize that
revocation is not permanent and urge the Deputy Administrator to give careful consideration to any
new application for registration that Becker may file. See Murphy v. DEA, 11 F.3d 140, at *6 (10th
Cir. 1997) (unpublished); Azen v. DEA, 76 F.3d 384 at *2 (9th Cir. 1996) (unpublished); Schatz v.
U.S. Dep’t of Justice, 873 F.2d 1089, 1092 (8th Cir. 1989); Noell v. Bensinger, 586 F.2d 554, 559
(5th Cir. 1978); Sokoloff v. Saxbe, 501 F.2d 571, 576-77 (2d Cir. 1974).

                                              - 11 -